DETAILED ACTION
Claims 1-16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 2/5/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S. patents and patent application publications are only listed by number and do not include the date and inventor(s) - see MPEP 609.01(B)(1)(e)(i) and (ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-11, 13, and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0055806 (Brown) in view of U.S. Patent Application Publication No. 2018/0307218 (Lulu).


Claim 1:

The cited prior art describes a computer implemented method for generating a mold model for production predictive control, (Lulu: “The present disclosure relates generally to maintenance systems for machines, and more specifically to allocating models representing machine behavior.” Paragraph 0002; “Certain embodiments disclosed herein also include a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising:” paragraph 0015)
the method comprising performing, by a computer device, once a mold has been inserted in a first injection molding machine, in order to obtain, injected given parts, or molded pieces, the following steps: (Brown: “In a first embodiment of the described system, process and product properties are measured automatically during the operation of the injection moulding process. The data from of the process and product properties are acquired and stored and processed by at least one artificial intelligence process referred to as an optimiser. Problems are identified and if more than one optimiser has been used, a decision is made as to the results of which optimiser should be used. A control system then controls various operating parameters of the injection moulding process, thereby providing a control loop in the process to amend machine parameters during the moulding process.” Paragraph 0038)
a) receiving (Brown: “The product data 105 and the process data 109 are collected in a measurements collection 111. The product data 105 and process data 109, 110 are input into a measurement database 112.” Paragraph 0043)
 (Brown: see the hydraulic pressure 110 received by the measurements collection 111 as illustrated in figure 1 and as described in paragraphs 0042, 0043;  “Process data is also obtained in the form of the hydraulic pressure 110 from the injection moulding machine 102.” Paragraph 0042; “The cycle 200 forwards the data set 206 of measuring systems 205 to a data acquisition computer 207.” Paragraph 0051)
ii. a second group of parameters from a plurality of mold sensors relating to a mold cavity shaped for molding an injected given part in said first injection molding machine, said parameters of the second group at least including pressure and/or temperature evolution of the mold cavity and of the mold along each of the injection cycles in the mold cavity; (Brown: see the pressure, temperature and/or change in pressure 109 received by the measurements collection 111 as illustrated in figure 1 and as described in paragraphs 0042, 0043;  “Process data 109 is obtained during the injection moulding process from the injection moulding machine 102. In particular, data relating to pressure, temperature and pressure drop is obtained from the nozzle 104 of the inject on moulding machine 102 as described in detail below. Process data is also obtained in the form of the hydraulic pressure 110 from the injection moulding machine 102.” Paragraph 0042; “The cycle 200 forwards the data set 206 of measuring systems 205 to a data acquisition computer 207.” Paragraph 0051)
b) classifying each injection cycle of said plurality of injection cycles considering at least the received first and second group of parameters and quality or characteristics of the injected given parts; (Brown: “The data set from the measurement database 112 is stored in a program called a problem identifier 113. In order to minimise the effort for configuration the problem identifier 112 converts all quality characteristics into standardised numbers. The data set is then input to at least one artificial intelligence optimiser 114.” Paragraph 0044)
c) processing the received first and second group of parameters by implementing therein one or more algorithms to remove undesired or irregular data values in said parameters; (Lulu: “In another embodiment, the obtained sensory inputs may be received or retrieved as raw sensory data. In a further embodiment, S510 may include preprocessing the raw data. In yet a further embodiment, S510 may further include retrieving raw sensory data, and extracting features from the raw sensory data. The extracted features may include, but are not limited to, a reduced-dimension subset of the raw sensory data. In another embodiment, S510 may further include de-trending, rescaling, noise filtering, or a combination thereof.” Paragraph 0059)
d) merging the processed first group of parameters with the processed second group of parameters providing a global group of processed parameters; (Brown: (Brown: “The data set from the measurement database 112 is stored in a program called a problem identifier 113. In order to minimise the effort for configuration the problem identifier 112 converts all quality characteristics into standardised numbers. The data set is then input to at least one artificial intelligence optimiser 114.” Paragraph 0044)
e) executing a machine learning algorithm on the global group of processed parameters generating an extended mold model; and (Lulu: “At S540, an optimal machine behavioral model representing operations of the machine is generated. The optimal machine behavioral model may be utilized during machine monitoring to detect anomalies in operation of the machine. To this end, the optimal machine behavioral model may be utilized as a model during unsupervised machine learning using sensory inputs associated with the machine to output anomalies. In an embodiment, the optimal machine behavioral model may be utilized to detect all anomalies occurring during operation of the machine.” Paragraph 0064; Brown: see the AI optimisers 114 as illustrated in figure 1; “The three optimisers 114 are a case based reasoning optimiser 115, a fuzzy optimiser 116 and a rule based reasoning optimiser 117. Further details of the optimisers 114 are given below.” Paragraph 0045)
f) using said generated extended mold model for further monitoring and control of the mold in further injection processes in the first injection molding machine and/or for optimizing a production process of the mold in the first molding machine. (Lulu: “At S550, the optimal machine behavioral model is allocated to the machine. In an embodiment, S550 may include, but is not limited to, sending the optimal machine behavioral model to a machine monitoring system (e.g., the machine monitoring system 130, FIG. 1) for use during monitoring using unsupervised machine learning to detect anomalies. The monitoring may further allow for generation of analytics for operation of the machine related to, e.g., irregular peaks, anomalies, trends, energy consumption parameters, and the like.” Paragraph 0066)
One of ordinary skill in the art would have recognized that applying the known technique of Brown, namely, optimization for an injection molding system, with the known techniques of Lulu, namely, allocating machine behavioral models, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Brown to determine optimal settings for an injection molding system with the teachings of Lulu to determine optimal settings for a machine would have been recognized by those of ordinary skill in the art as resulting in an improved injection molding system (i.e., using a model to determine the optimal injection molding optimization of Brown based on the teachings of using a model to optimize a machine in Lulu).

Claim 2:
Brown does not explicitly describe a model as described below.  However, Lulu teaches the model as described below.  
The cited prior art describes the method of claim 1, further comprising:
g) using said generated extended mold model for further monitoring and control of the mold in further injection processes in at least one second injection molding machine different to the first injection molding machine and/or for optimizing the production process of the mold in the second injection molding machine; and (Lulu: “At S550, the optimal machine behavioral model is allocated to the machine. In an embodiment, S550 may include, but is not limited to, sending the optimal machine behavioral model to a machine monitoring system (e.g., the machine monitoring system 130, FIG. 1) for use during monitoring using unsupervised machine learning to detect anomalies. The monitoring may further allow for generation of analytics for operation of the machine related to, e.g., irregular peaks, anomalies, trends, energy consumption parameters, and the like.” Paragraph 0066; Brown: “While subsequent injection cycles are performed, products once every n cycles (n represents a chosen number of cycles to skip) can be taken by the robotic system through the several measurement stations to collect automatically critical product properties like dimensions, weight and gloss. An example is given in FIG. 4 of the relationship between the injection cycles 400 and the product actions 401. These properties can then be optimised by the system to achieve pre-set values that are desired for these products.” Paragraph 0056)
h) comparing an evolution of said first and/or second group of parameters in said at least one second injection molding machine with the generated extended mold model and further providing recommendations to obtain injected given parts of a given quality based on a result of said comparison. (Brown: “The suggestions of the optimisers 114 and the current settings are input into a decision box 118 and the new settings 119 for the injection moulding machine 102 are determined. The new settings 119 are input to a machine control system 120 which implements 121 the new settings in the injection moulding machine 102.” Paragraph 0046; Lulu: “At S550, the optimal machine behavioral model is allocated to the machine. In an embodiment, S550 may include, but is not limited to, sending the optimal machine behavioral model to a machine monitoring system (e.g., the machine monitoring system 130, FIG. 1) for use during monitoring using unsupervised machine learning to detect anomalies. The monitoring may further allow for generation of analytics for operation of the machine related to, e.g., irregular peaks, anomalies, trends, energy consumption parameters, and the like.” Paragraph 0066)


Claim 5:
Brown does not explicitly describe an additional evaluation as described below.  However, Lulu teaches the additional evaluation as described below.  
The cited prior art describes the method of claim 1, wherein in said step b) the classification involves an additional evaluation of each injection cycle indicating the first injection molding machine configuration. (Brown: “The data set from the measurement database 112 is stored in a program called a problem identifier 113. In order to minimise the effort for configuration the problem identifier 112 converts all quality characteristics into standardised numbers. The data set is then input to at least one artificial intelligence optimiser 114.” Paragraph 0044; Lulu: “At S520, the sensory inputs are analyzed to determine at least one normal behavior pattern. The analysis includes, but is not limited to, unsupervised machine learning using the preprocessed sensory inputs. The outputs of the unsupervised machine learning process include the at least one normal behavior pattern.” Paragraph 0060; “In a further embodiment, S520 also includes generating at least one adaptive threshold based on the at least one normal behavior pattern. The adaptive thresholds may be utilized to, e.g., determine whether data deviates from the at least one normal behavior pattern. Each adaptive threshold is a threshold with values of the threshold that are different at, e.g., different times. Thus, the adaptive thresholds may represent, for example, upper bounds, lower bounds, or both, of normal machine behavior and may be used to determine whether at least some sensory inputs are anomalies. As a non-limiting example, an adaptive threshold may represent a lower bound of non-anomalous data such that a sensory input below the value of the adaptive threshold at a given time is determined to be an anomaly. Example adaptive thresholds are described further herein above with respect to FIG. 3B.” paragraph 0062)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
Brown does not explicitly describe a threshold as described below.  However, Lulu teaches the threshold as described below.  
The cited prior art describes the method of claim 1, wherein in said step b) injected given parts having a quality above or below a given quality threshold are considered, as well as injected given parts including defects related to dimension or weight. (Lulu: “In a further embodiment, S520 also includes generating at least one adaptive threshold based on the at least one normal behavior pattern. The adaptive thresholds may be utilized to, e.g., determine whether data deviates from the at least one normal behavior pattern. Each adaptive threshold is a threshold with values of the threshold that are different at, e.g., different times. Thus, the adaptive thresholds may represent, for example, upper bounds, lower bounds, or both, of normal machine behavior and may be used to determine whether at least some sensory inputs are anomalies. As a non-limiting example, an adaptive threshold may represent a lower bound of non-anomalous data such that a sensory input below the value of the adaptive threshold at a given time is determined to be an anomaly. Example adaptive thresholds are described further herein above with respect to FIG. 3B.” paragraph 0062; “In an embodiment, the model allocator 140 is configured to generate, in real-time, at least one adaptive threshold for detecting anomalies based on the analysis. In a further embodiment, the model allocator 140 is configured to determine, in real-time, normal behavior patterns for the sensory inputs of the machine 170 or each portion thereof. The adaptive thresholds may be generated based on the determined normal behavior patterns. Each adaptive threshold is a threshold utilized to determine anomalies that may change over time in accordance with the normal behavior patterns. As a non-limiting example, the adaptive threshold may increase and decrease proportionally to increases and decreases in the normal behavior patterns, respectively. Generation of adaptive thresholds for detecting anomalies based on normal behavior patterns is described further herein below with respect to FIGS. 3A and 3B.” paragraph 0039; “FIG. 3B is an example simulation 300B illustrating generation of adaptive thresholds. Based on one or more repeated sequences (e.g., the repeated sequences 320A and 330A), a maximum threshold 310B and a minimum threshold 320B are determined. The thresholds 310B and 320B may be determined in real-time and regardless of past machine behavior. In an example implementation, the thresholds 310B and 320B are dynamic and adapted based on the sequences 320A and 330A as well as any subsequently determined sequences. The point 330B represents an indicator of anomalous behavior, i.e., a data point that is above the maximum threshold 310B or below the minimum threshold 320B. Upon determination that one of the thresholds 310B or 320B has been exceeded, an anomaly may be detected. Thus, the thresholds 310B and 320B represent upper and lower bounds, respectively, of normal behavior for the machine.” Paragraph 0054; Brown: “Product data 105 in the form of, for example, product dimensions 106, gloss 107 and product weight 108, are determined. The determination of the product data 105 can be carried out in-line in the injection moulding process using automated measuring procedures during the process. Alternatively, product data 105 can be determined off-line and input into the process.” Paragraph 0041; “While subsequent injection cycles are performed, products once every n cycles (n represents a chosen number of cycles to skip) can be taken by the robotic system through the several measurement stations to collect automatically critical product properties like dimensions, weight and gloss. An example is given in FIG. 4 of the relationship between the injection cycles 400 and the product actions 401. These properties can then be optimised by the system to achieve pre-set values that are desired for these products.” Paragraph 0056; “The problem identifier in the optimiser computer receives the data from the database and compares values of weight, gloss and dimensions with ideal values and allowed tolerances which are kept in a reference file. A scoring value is calculated from zero to five. The value zero indicates the achieved product property is exactly correct, one that the value is still within acceptable limits and increasingly severe deviations are reflected in higher numbers. These rankings and the setting values are passed to at least one optimiser.” Paragraph 0082)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
The cited prior art describes the method of claim 1, wherein the number of injection cycles used in said classifying step is at least three. (Brown: “While subsequent injection cycles are performed, products once every n cycles (n represents a chosen number of cycles to skip) can be taken by the robotic system through the several measurement stations to collect automatically critical product properties like dimensions, weight and gloss. An example is given in FIG. 4 of the relationship between the injection cycles 400 and the product actions 401. These properties can then be optimised by the system to achieve pre-set values that are desired for these products.” Paragraph 0056)

Claim 8:
Brown does not explicitly describe a machine learning algorithm as described below.  However, Lulu teaches the machine learning algorithm as described below.  
The cited prior art describes the method of claim 1, wherein said machine learning algorithm comprises a Random Forest Tree, a Gradient Boosting, a Logistic Regression, a Support Vector Machine, Adaboost, KNN, Decision Tree, a Naïve Bayes algorithm, a Gaussian Process Classifier, a Neural network or Ensemble models. (Lulu: “In an embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both.” Paragraph 0061)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
Brown does not explicitly describe processing as described below.  However, Lulu teaches the processing as described below.  
The cited prior art describes the method of claim 1, wherein the one or more algorithms of step c) include several mathematical operations comprising: compression techniques, noise (Lulu: “In another embodiment, the obtained sensory inputs may be received or retrieved as raw sensory data. In a further embodiment, S510 may include preprocessing the raw data. In yet a further embodiment, S510 may further include retrieving raw sensory data, and extracting features from the raw sensory data. The extracted features may include, but are not limited to, a reduced-dimension subset of the raw sensory data. In another embodiment, S510 may further include de-trending, rescaling, noise filtering, or a combination thereof.” Paragraph 0059)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
Brown does not explicitly describe processing as described below.  However, Lulu teaches the processing as described below.  
The cited prior art describes the method of claim 1, wherein the processing in step c) is performed separately for each group of parameters. (Lulu: “In a further embodiment, sets of sensory inputs including different parameters (e.g., sound parameters, energy consumption parameters, motion parameters, temperature parameters, etc.) may be analyzed using different machine learning techniques.” Paragraph 0061; “In another embodiment, the obtained sensory inputs may be received or retrieved as raw sensory data. In a further embodiment, S510 may include preprocessing the raw data. In yet a further embodiment, S510 may further include retrieving raw sensory data, and extracting features from the raw sensory data. The extracted features may include, but are not limited to, a reduced-dimension subset of the raw sensory data. In another embodiment, S510 may further include de-trending, rescaling, noise filtering, or a combination thereof.” Paragraph 0059)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Brown does not explicitly describe a model as described below.  However, Lulu teaches the model as described below.  
The cited prior art describes the method of claim 2, wherein in said further injection processes performed in said at least one second injection molding machine, steps a) to e) are further executed and used to refine the generated extended mold model. (Lulu: “At S560, it is determined whether a new machine behavioral model should be allocated and, if so, execution continues with S510; otherwise, execution terminates. The determination of whether to allocate a new machine behavioral model may be made in real-time based on one or more reallocation rules. The one or more reallocation rules may be based on, but are not limited to, passage of a predetermined amount of time (e.g., one week), collection of a predetermined amount of data since last allocation, receipt of a request to update the machine behavioral model (e.g., from a user device of an operator or supervisor of the machine), and the like. The reallocation may be based on at least a portion of data collected during a given time period. As a non-limiting example, the reallocation rules may require that the machine behavioral model be reallocated monthly using sensory input data collected during a particular week in the previous month.” Paragraph 0067; “Reallocating machine behavioral models allows for dynamically and adaptively changing the machine behavioral model used for the machine over time. Such a dynamic model improves machine monitoring by ensuring that the most optimal model for the machine is used at any given time. Machine behavioral models may become less optimal over time as, e.g., the machine ages (i.e., due to use), parts or components of the machine are replaced, environmental factors affecting operation of the machine change (e.g., if the machine is moved to a colder environment in which machine performance is different), a combination thereof, and the like.” Paragraph 0068)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
Brown does not explicitly describe processing as described below.  However, Lulu teaches the processing as described below.  
The cited prior art describes the method of claim 1, wherein in step e) the computing device executes a plurality of machine learning algorithms, the method further comprising automatically selecting the generated extended mold model that provides an improved performance. (Lulu: “At S560, it is determined whether a new machine behavioral model should be allocated and, if so, execution continues with S510; otherwise, execution terminates. The determination of whether to allocate a new machine behavioral model may be made in real-time based on one or more reallocation rules. The one or more reallocation rules may be based on, but are not limited to, passage of a predetermined amount of time (e.g., one week), collection of a predetermined amount of data since last allocation, receipt of a request to update the machine behavioral model (e.g., from a user device of an operator or supervisor of the machine), and the like. The reallocation may be based on at least a portion of data collected during a given time period. As a non-limiting example, the reallocation rules may require that the machine behavioral model be reallocated monthly using sensory input data collected during a particular week in the previous month.” Paragraph 0067; “Reallocating machine behavioral models allows for dynamically and adaptively changing the machine behavioral model used for the machine over time. Such a dynamic model improves machine monitoring by ensuring that the most optimal model for the machine is used at any given time. Machine behavioral models may become less optimal over time as, e.g., the machine ages (i.e., due to use), parts or components of the machine are replaced, environmental factors affecting operation of the machine change (e.g., if the machine is moved to a colder environment in which machine performance is different), a combination thereof, and the like.” Paragraph 0068)
Brown and Lulu are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
	Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as the prior claim.
15. A computer program product tangibly embodied in a non-transitory machine-readable storage medium including code instructions that, when executed by at least one processor of a computer system implements 
a method for generating a mold model for production predictive control, by performing, once a mold has been inserted in a first injection molding machine, in order to obtain, injected given parts, or molded pieces, the following steps:
a) receiving
i. a first group of parameters from a plurality of injection molding machine sensors about performance of a plurality of injection cycles of said first injection molding machine, wherein said injection cycles are performed with the first injection molding machine in a set of configurations providing at least different qualities of the injected given parts or different operation points, and wherein said parameters of the first group include at least one of Hydraulic Pressure, Screw Position, Screw Speed or Rotational Speed; and
ii. a second group of parameters from a plurality of mold sensors relating to a mold cavity shaped for molding an injected given part in said first injection molding machine, said parameters of the second group at least including pressure and/or temperature evolution of the mold cavity and of the mold along each of the injection cycles in the mold cavity;
b) classifying each injection cycle of said plurality of injection cycles considering at least the received first and second group of parameters and quality or characteristics of the injected given parts;
c) processing the received first and second group of parameters by implementing therein one or more algorithms to remove undesired or irregular data values in said parameters;
d) merging the processed first group of parameters with the processed second group of parameters providing a global group of processed parameters;

f) using said generated extended mold model for further monitoring and control of the mold in further injection processes in the first injection molding machine and/or for optimizing a production process of the mold in the first molding machine.


Claim 16:
	Claim 16 is substantially similar to claim 13 and is rejected for the same reasons and rationale as the prior claim.
16. The method of claim 8, wherein in step e) the computing device executes a plurality of machine learning algorithms, the method further comprising automatically selecting the generated extended mold model that provides an improved performance.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0055806 (Brown) in view of U.S. Patent Application Publication No. 2018/0307218 (Lulu) and further in view of U.S. Patent Application Publication No. 2008/0290541 (Baumann).


Claim 3:

The cited prior art describes the method of claim 1, wherein said step a) further comprises receiving a third group of parameters regarding additional sensors of the first injection molding machine including hot runners, shoopfloor sensors, or humidity sensors. (Baumann: “As will be explained in greater detail hereinbelow, the injection molding machine system 10 according to the present disclosure may feature a hot runner 54 comprising memory 81 for storing data related to the operation of the injection molding machine system 10 which may be communicated to and used by a machine controller 80 during the operation of the injection molding machine system 10” paragraph 0019; Lulu: “At S510, a plurality of sensory inputs associated with a machine are obtained. The associated sensory inputs may be or may be based on, but are not limited to, sensory signals captured by sensors that are proximate (e.g., physically proximate) to the machine. Such sensors may be proximate to a machine if, e.g., each sensor is within a predetermined threshold distance from the machine or otherwise deployed such that the sensor can capture sensory signals related to machine operation. As an example, a sound sensor may be proximate to the machine if the sound sensor is close enough to the machine to capture sounds with at most a threshold amount of noise, distortion, or both. The obtained sensory inputs may be received from, e.g., the sensors that are in proximity to the machine, or may be retrieved from, e.g., a storage. In an embodiment, S510 may include continuously receiving, in real-time, the plurality of sensory inputs.” Paragraph 0057)
One of ordinary skill in the art would have recognized that applying the known technique of Brown, namely, optimization for an injection molding system, and the known techniques of 

Claim 4:
Brown and Lulu do not explicitly describe hot runner data as described below.  However, Baumann teaches the hot runner data as described below.  
The cited prior art describes the method of claim 3, wherein the first, second and third group of parameters are simultaneously received. (Baumann: “As will be explained in greater detail hereinbelow, the injection molding machine system 10 according to the present disclosure may feature a hot runner 54 comprising memory 81 for storing data related to the operation of the injection molding machine system 10 which may be communicated to and used by a machine controller 80 during the operation of the injection molding machine system 10” paragraph 0019; Lulu: “At S510, a plurality of sensory inputs associated with a machine are obtained. The associated sensory inputs may be or may be based on, but are not limited to, sensory signals captured by sensors that are proximate (e.g., physically proximate) to the machine. Such sensors may be proximate to a machine if, e.g., each sensor is within a predetermined threshold distance from the machine or otherwise deployed such that the sensor can capture sensory signals related to machine operation. As an example, a sound sensor may be proximate to the machine if the sound sensor is close enough to the machine to capture sounds with at most a threshold amount of noise, distortion, or both. The obtained sensory inputs may be received from, e.g., the sensors that are in proximity to the machine, or may be retrieved from, e.g., a storage. In an embodiment, S510 may include continuously receiving, in real-time, the plurality of sensory inputs.” Paragraph 0057; Brown: see the hydraulic pressure 110 received by the measurements collection 111 as illustrated in figure 1 and as described in paragraphs 0042, 0043; see the pressure, temperature and/or change in pressure 109 received by the measurements collection 111 as illustrated in figure 1 and as described in paragraphs 0042, 0043)
Brown, Lulu, and Baumann are combinable for the same rationale as set forth above with respect to claim 3.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0055806 (Brown) in view of U.S. Patent Application Publication No. 2018/0307218 (Lulu) and further in view of U.S. Patent Application Publication No. 2003/0046382 (Nick).


Claim 12:
Brown and Lulu do not explicitly describe an updated model as described below.  However, Nick teaches the updated model as described below.  
The cited prior art describes the method of claim 1, further comprising automatically and dynamically detecting, by the computer device, when a sensor of the first injection molding machine is not connected, the computer device further recalculating the generated extended mold model based on said detection. (Nick: “The CPU 410 monitors the machine 300 and detects small but statistically significant signal deviations relative to normal operating conditions using statistical modeling techniques as known by those skilled in the art. The signal deviations may be indicative of future machine or component failure. The CPU 410 also monitors sensor health and excludes inputs from failed sensors, adapting the model to work with the remaining sensors. Alternatively, the CPU 410 generates replacement sensor signals for failed sensors and inputs it into the model. The detector 302 may be a stand-alone unit or integrated with other components of an installation, including operating as a software object on any processor or distributed processors having sufficient processing capability .” paragraph 0040; “During operation, the detector 302 also monitors the health of sensors 304. The health is monitored by first calculating an estimated sensor signal from other sensor signals and the statistical model. The difference between the estimated sensor signal and actual sensor signal is compared. If the difference is not small and random, an alert is provided that the sensor has failed. The failed sensor is excluded from further model calculation until it is repaired or replaced. After a failed sensor has been repaired or replaced, the detector 302 waits until it enters the learning mode before it uses the sensor in the model calculation. The sensor health monitoring is repeated periodically for each sensor at an appropriate period of time. For most sensors, a time period of once per second is adequate.” Paragraph 0046)
One of ordinary skill in the art would have recognized that applying the known technique of Brown, namely, optimization for an injection molding system, and the known techniques of Lulu, namely, allocating machine behavioral models, with the known techniques of Nick, namely, machine predictive diagnosis, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Brown to determine optimal settings for an injection molding system and the teachings of Lulu to determine optimal settings for a machine with the teachings of Nick to update a model based on sensor status would have been recognized by those of ordinary skill in the art as resulting in an improved injection molding system (i.e., using a model and sensor status to determine the optimal injection molding optimization of Brown based on the teachings of using a model to optimize a machine in Lulu and the teachings of using sensor status to update a model in Nick).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0055806 (Brown) in view of U.S. Patent Application Publication No. 2018/0307218 (Lulu) and further in view of U.S. Patent Application Publication No. 2008/0111264 (Esser).


Claim 14:

The cited prior art describes the method of claim 9, wherein said compression techniques of step c) involve operations being performed in a frequency domain. (Esser: “According to one embodiment, the present disclosure features a detection system comprising an injection molding machine, one or more sensors operatively coupled to the injection molding machine and configured to transmit a signal representative of a movement of the injection molding machine, and a processor configured to convert the signal into a frequency domain signal and compare the frequency domain signal against a frequency template to determine the presence of potential structural damage to the injection molding machine. The sensor may comprise an accelerometer, a displacement transducer, a velocity transducer, and/or a force transducer.” Paragraph 0007)
One of ordinary skill in the art would have recognized that applying the known technique of Brown, namely, optimization for an injection molding system, and the known techniques of Lulu, namely, allocating machine behavioral models, with the known techniques of Esser, namely, evaluation of an injection molding machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Brown to determine optimal settings for an injection molding system and the teachings of Lulu to determine optimal settings for a machine with the teachings of Esser to use various processing techniques to evaluate an injection molding machine would have been recognized by those of ordinary skill in the art as resulting in an improved injection molding system (i.e., using a model and various processing techniques to determine the optimal injection molding optimization of Brown based 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Christopher E. Everett/            Primary Examiner, Art Unit 2116